Title: To Benjamin Franklin from Jno. McGill(?), 20 August 1781
From: McGill, Jno.
To: Franklin, Benjamin


Sir/
London 20th Augt. 1781
The particular Civilities shewn me by You a little time since at Passey, when I did myself the Honor of paying you my respects, merits my warmest & sincerest acknowledgments, the acceptance of which, beg leave to offer; hoping some time hence to have the satisfaction of seeing you again.— In consequence of Your esteemed Commands, soon after my arrival here I waited upon the House of your Friend Mr. Almon in Piccadilly, in order to obtain from him what you requested for our mutual Friend Mrs. Barry of Leghorn, but to my disappointment, was informed by Mr. Debrett his successor, that he was retired some distance into the Country, & that he very seldom came to Town, however, having one of our particular Friends with me, say Dr. Williams, it was thought by us both not improper to communicate the business to Mr. Debrett, who, We understood now sells those Maps, which having done, & shewed him your signature, He behaved in the politest manner, and promised to write Mr. Almon upon the subject, the result of which, (I being obliged to be out of Town) He has promised to send to Dr. Williams who will have the pleasure of forwarding it to you if it should arrive before my return.— This Gentleman, altho’ not personally known to your Excellency begs his kindest respects. With any future Commands you may be pleased to honor me, may depend upon my utmost attention being most respectfully Yr. Excellency’s Obedt. & very hble: servant
Jno MGill

P.S. Please to direct for me to the care of Dr. Williams No. 315 Wapping.

 
Addressed: The Honble. Benjn: Franklin Esqr./ Paris
